DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 03/13/2020. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretations - 35 USC § 112 ¶ (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) 
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;  
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and  
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.  
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: imaging unit in claims 1 & 4-8; light irradiation unit in claims 1 &4; corneal reflex estimation unit in claims 1, 2 & 5; pupil estimation unit in claims 1 & 7; state estimation unit in claims 1; advance prediction unit  in claims 1; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Yokoyama et al. (US 20210019493, hereinafter Yokoyama). 
Regarding Claim 1, Yokoyama discloses an eyeball structure estimation apparatus (FIG. 5) comprising: 
an imaging unit that images a face of a person to be observed ([0074]. infrared camera 13;  [0081], FIG. 2,  an infrared camera 13L and an infrared camera 13R that respectively capture an image of the left eye 2L of the user 1 and an image of the right eye 2R of the user 1; FIG. 5, #13);
a light irradiation unit that irradiates an eye of the person to be observed with light ([0074], an infrared light source 12; [0077], FIG. 2, infrared light source 12 emits infrared light 15 to the eye 2 of the user 1. The infrared light source 12 is provided to the base 10 to face the eye 2 of the user 1; FIG. 5, #12); 
a corneal reflex estimation unit (FIG. 5, #40) that estimates an image coordinate of a corneal reflex in a face image  ([0077], FIG. 2, face the eye 2 of the user 1 ) representing the face imaged by the imaging unit by using structure parameters of an eyeball on the basis of a pupil center position of the eye in the face image ([0100], FIG. 5, corneal region detector 40 detects a range that corresponds to the corneal region 8 in the eye region 3 in the eyeball image 21 such as detecting the corneal region 8 by extracting a boundary between the iris 6 and the sclera 9, FIG. 4; [0112], FIG. 7, the cornea 7 is formed in a curved region in which a portion of the surface of the spherical eyeball 4 is expanded ); 
a pupil estimation unit (FIG. 5, #42)  that estimates an image coordinate of a pupil center in the face image by using the structure parameters of the eyeball on the basis of a position of the corneal reflex of the eye in the face image ([0108], pupil center detector 42 detects a pupil region corresponding to the pupil 5 from the eyeball image 21, and the position of the center of the pupil 5 on the basis of the pupil region such as  using a white cross, the pupil center 22 detected from the eyeball image 21, FIG. 4; [0109]); 
an advance prediction unit that predicts a state vector including the structure parameters of the eyeball ([0110] The first line-of-sight detector 33 determines a line-of-sight direction ( first line-of-sight vector) by a pupil-corneal reflection method on the basis of the eyeball image 21); and
a state estimation unit that estimates the state vector on the basis of an observation vector including the image coordinate of the corneal reflex in the face image, estimated by the corneal reflex estimation unit ([0113], FIG. 7 the first line-of-sight detector 33 detects a line-of-sight direction of the user 1 using a three-dimensional model of the eyeball 4 such as estimating a pose and the eyeball model on the basis of a position (the bright spot 20) irradiated with the infrared light 15, and determining the first line-of-sight vector on the basis of a result of the estimation), and the image coordinate of the pupil center in the face image, estimated by the pupil estimation unit ([0109], detecting the pupil center 22 by fitting, for example, a perfect circle or an ellipse to the pupil 5; and determine the shape, the size, and the like of the pupil 5), the state vector predicted by the advance prediction unit, and an observation equation representing the observation vector by using the state vector ([0126], the line-of-sight synthesis section 36 synthesizes a first line-of-sight vector and a second line-of-sight vector on the basis of the weighting coefficient, determines a line-of-sight direction of the user 1 and outputs the  calculated synthesis line-of-sight direction as a result of detection of a line of sight that is performed by the controller 30; [0170], calculating a three-dimensional vector representing a line-of-sight direction obtained  using E=wcEc + (1−wc) Ei ).
Regarding Claim 2, Yokoyama discloses the eyeball structure estimation apparatus according to claim 1, wherein the observation vector further includes a visual line vector computed when the corneal reflex estimation unit estimates the image coordinate of the corneal reflex in the face image ([0110], a line-of-sight direction ( first line-of-sight vector) by a pupil-corneal reflection method on the basis of the eyeball image 21).
Regarding Claim 3, Yokoyama discloses the eyeball structure estimation apparatus according to claim 1, wherein the structure parameters of the eyeball include a cornea curvature radius of the eyeball, a distance between a cornea curvature center and the pupil center of the eyeball ([0109], detecting the pupil center 22 by fitting, for example, a perfect circle or an ellipse to the pupil 5; and determine the shape, the size, and the like of the pupil 5), and a distance between the cornea curvature center and an eyeball center ([0151], FIG. 11,  calculate three-dimensional coordinates of respective points on a contour of the pupil 5 that is extracted from the eyeball image 21 are on the basis of the refraction of light on the surface of the cornea 7, and a distance between the corneal curvature center 51 and the pupil center 22).
Regarding Claim 4, Yokoyama discloses the eyeball structure estimation apparatus according to claim 1, wherein a positional relationship between the imaging ([0151], FIG. 11, a three-dimensional coordinate of the pupil center 22 in the eyeball model 50 is calculated on the basis of an arrangement position of the infrared camera 13 (a positional relationship between the infrared camera 13 and the eyeball 4), the refraction of light on the surface of the cornea 7, and a distance between the corneal curvature center 51 and the pupil center the optical-axis estimation; [0153]).







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US 20210019493, hereinafter Yokoyama) in view of Hakoshima et al. (US 20190206082, hereinafter Hakoshima). 
Regarding Claim 5, Yokoyama discloses the eyeball structure estimation apparatus according to claim 1, wherein the corneal reflex estimation unit includes  a camera ([0151], FIG. 11, a three-dimensional coordinate of the pupil center 22 in the eyeball model 50 is calculated on the basis of an arrangement position of the infrared camera 13 (a positional relationship between the infrared camera 13 and the eyeball 4), the refraction of light on the surface of the cornea 7, and a distance between the corneal curvature center 51 and the pupil center the optical-axis estimation; [0153]), 
([0153], a positional relationship among the infrared light source 12, the infrared camera 13, and the eyeball 4, and a radius of curvature of the cornea 7, a position on a line connecting the infrared camera 13 to the center of the bright spot 20 is calculated as a three-dimensional coordinate of the center of curvature of the cornea 51, the position being situated at a distance corresponding to the radius of curvature of the cornea 7 from the surface of the cornea 7 in a direction of the inside of the eyeball 4),
a corneal reflex computation portion that obtains a three-dimensional coordinate of the corneal reflex in the camera ([0151], FIG. 11, a three-dimensional coordinate of the pupil center 22 in the eyeball model 50 is calculated on the basis of an arrangement position of the infrared camera 13 (a positional relationship between the infrared camera 13 and the eyeball 4), the refraction of light on the surface of the cornea 7, and a distance between the corneal curvature center 51 and the pupil center the optical-axis estimation; [0153]), and an image coordinate computation portion that ([0113], FIG. 7 the first line-of-sight detector 33 detects a line-of-sight direction of the user 1 using a three-dimensional model of the eyeball 4 such as estimating a pose and the eyeball model on the basis of a position (the bright spot 20) irradiated with the infrared light 15, and determining the first line-of-sight vector on the basis of a result of the estimation).
Yokoyama does not explicitly disclose the coordinate system for the camera.
Hakoshima teaches from the same field of endeavor the coordinate system for the camera ([0032], two light sources are converted into global coordinates as the coordinate value for the left-side camera and the coordinate value for the right-side camera; [0081], coordinates of the two cameras on the right and left sides, converts the pupil center and the corneal reflex center into three-dimensional global coordinate; [0037]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the coordinate system for the camera as taught by Hakoshima ([0037]) into the imaging system of Yokoyama in order to detect corneal reflex area with efficiency and with a high degree of accuracy (Hakoshima, [0038]) and improving efficiency of image processing computation.


Regarding Claim 7, Analogous rejection as the rejection of Claim 5 applies the rejections of which are incorporated herein for the same reasons of obviousness as used above. 


Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL D FEREJA/Examiner, Art Unit 2487